F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                          June 17, 2005
                                TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

 DARIUS LAMAR HENDRICKS,
              Petitioner-Appellant,                     No. 04-7120
 v.                                               (D.C. No. 01-CV-361-P)
 RANDALL G. WORKMAN,                                  (E.D. Oklahoma)
              Respondent-Appellee.


                                      ORDER


Before EBEL, McKAY, and HENRY, Circuit Judges.



      After examining Petitioner’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2)(c); 10th Cir. R.

34.1(G). The case is therefore ordered submitted without oral argument.

      This is a pro se 28 U.S.C. § 2254 prisoner appeal. Petitioner was convicted

of first degree murder in Oklahoma state court. Subsequently, Petitioner filed a §

2254 petition for habeas corpus relief with the United States District Court for the

Eastern District of Oklahoma. Petitioner argued at the district court and here on

appeal an entitlement to habeas corpus relief based on alleged (1) jury

misconduct, (2) presentation of inflammatory evidence, and (3) insufficient
evidence to support his conviction.

      The district court adopted the findings and recommendation of the

magistrate judge and denied Petitioner’s motion, finding no merit to any of

Petitioner’s claims. The district court also declined to grant Petitioner a

certificate of appealability. Petitioner has renewed his request for a certificate of

appealability with this court.

      In order for this court to grant a certificate of appealability, Petitioner must

make “a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). To do so, Petitioner must demonstrate “that reasonable jurists could

debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were ‘adequate to

deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473,

484 (2000) (internal citations and quotations omitted).

      We have carefully reviewed Petitioner’s brief, the district court’s

disposition, and the record on appeal. Nothing in the facts, the record on appeal,

or Petitioner’s filing raises an issue which meets our standard for the grant of a

certificate of appealability. For substantially the same reasons as set forth in the

magistrate judge’s report and recommendation, as adopted by the district court in

its November 2, 2004 order, we cannot say “that reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved in


                                          -2-
a different manner.” Id.

      We DENY Petitioner’s request for a certificate of appealability and

DISMISS the appeal. Petitioner’s motion to appeal in forma pauperis is

GRANTED.

                                             Entered for the Court



                                             Monroe G. McKay
                                             Circuit Judge




                                       -3-